OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The arbitration provisions of the parties’ collective bargaining agreement are sufficiently broad and unambiguous to encompass the instant grievances. In addition, such arbitration would violate no strong public policy of this State. In public sector labor arbitration, a stay is proper only where the disputed issue falls outside the contract’s arbitration provisions or where arbitration would violate public policy. It is for the arbitrator to interpret the substantive *1004provisions of the contract (Board of Educ. v Barni, 49 NY 2d 311; Matter of Wyandanch Union Free School Dist. v Wyandanch Teachers Assn., 48 NY2d 669). The arbitration here, therefore, should not have been stayed.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.